Citation Nr: 1423242	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-20 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for diabetic nephropathy.

8.  Entitlement to service connection for diabetic retinopathy.

9.  Entitlement to service connection for chronic bilateral onychomycosis and tinea pedis.

10.  Entitlement to service connection for a right heel disability.

11.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran has been afforded two hearings before RO personnel, in May 2010 and June 2011.  Transcripts of both hearings are associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board observes that the Veteran's appeal was certified via a VA Form 8 signed by a Decision Review Officer on August 23, 2013.  Also of record, however, is a memorandum from the Veteran's representative, dated August 23, 2013 and date stamped as having been received by the RO on that date, indicating the Veteran's desire for a videoconference hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at the Detroit RO before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

